     Case 2:20-cv-08466-DSF-PLA Document 9-1 Filed 09/21/20 Page 1 of 4 Page ID #:326



1     DEBORAH CONNOR, Chief
      Money Laundering and Asset Recovery Section (MLARS)
2     MARY BUTLER
      Chief, International Unit
3     WOO S. LEE
      Deputy Chief, International Unit
4     BARBARA Y. LEVY, Trial Attorney
      JOSHUA L. SOHN, Trial Attorney
5     JONATHAN BAUM, Sr. Trial Attorney
      Criminal Division
6     United States Department of Justice
         1400 New York Avenue, N.W., 10th Floor
7        Washington, D.C. 20530
         Telephone: (202) 514-1263
8        Email: joshua.sohn@usdoj.gov

9     Attorneys for Plaintiff
      UNITED STATES OF AMERICA
10
11                             UNITED STATES DISTRICT COURT

12                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

13     UNITED STATES OF AMERICA,                No. 2:20-cv-8466-DSF-PLA
14                Plaintiff,                    [PROPOSED]
                                                WARRANT FOR ARREST IN REM
15                      v.
16    ALL FUNDS HELD IN ESCROW BY
      CLYDE & CO. IN THE UNITED
17
      KINGDOM AS DAMAGES OR
18    RESTITUTION IN PETROSAUDI V.
      PDVSA UNCITRAL ARBITRATION,
19
20                 Defendant in rem.
21
22         TO: THE FEDERAL BUREAU OF INVESTIGATION (“FBI”), THE UNITED
23    STATES MARSHAL FOR THE CENTRAL DISTRICT OF CALIFORNIA, AND/OR ANY
      OTHER DULY AUTHORIZED LAW ENFORCEMENT OFFICER:
24
            A Verified Complaint for Forfeiture In Rem (“Verified
25
26    Complaint”) was filed on September 16, 2020, in the United States

27    District Court for the Central District of California by the United
28    States of America, alleging that the assets – specifically: all funds
     Case 2:20-cv-08466-DSF-PLA Document 9-1 Filed 09/21/20 Page 2 of 4 Page ID #:327



1     held in escrow by Clyde & Co. in the United Kingdom as damages or
2     restitution in the 2017 UNCITRAL arbitration between PetroSaudi Oil
3
      Services (Venezuela) Ltd. and PDVSA Servicios S.A. et al. (the
4
      “Defendant Assets”) are subject to forfeiture to the United States of
5
6     America pursuant to Title 18, United States Code, Section

7     981(a)(1)(A) and (C).
8           The Court is satisfied that, based upon the allegations of the
9
      Verified Complaint, there is probable cause to believe that the
10
      Defendant Assets are subject to forfeiture to the United States
11
12    pursuant to 18 U.S.C. § 981(a)(1)(A) and (C).

13          YOU ARE HEREBY COMMANDED pursuant to Supplemental Rule G(3)(c)
14    of the Supplemental Rules for Admiralty or Maritime Claims and Asset
15
      Forfeiture Actions (the “Supplemental Rules”), to arrest and seize
16
      the Defendant Assets.      Special Agents of the FBI and/or Deputies of
17
      the United States Marshals Service (“USMS”), together with any
18
19    personnel deemed necessary, shall execute this warrant of arrest in

20    rem as soon as practicable.
21
            YOU ARE FURTHER COMMANDED to provide a copy of this warrant to
22
      the person or persons from whom the Defendant Assets are seized and
23
      file a return with this Court identifying the time and details of
24
25    execution of this Warrant, and the identity of the individual(s) who

26    received copies.
27
            THE GOVERNMENT IS COMMANDED to publish notice of the seizure in
28
      a manner consistent with the Supplemental Rules, and to provide


                                               2
     Case 2:20-cv-08466-DSF-PLA Document 9-1 Filed 09/21/20 Page 3 of 4 Page ID #:328



1     notice of this action to all persons and entities who reasonably
2     appear to be potential claimants to the Defendant Assets by sending
3
      such persons and entities a copy of this warrant and a copy of the
4
      Verified Complaint, in a manner consistent with Rule G(4)(b) of the
5
6     Supplemental Rules.

7           This warrant provides notice that in order to avoid forfeiture
8     of the Defendant Assets, any person claiming an interest in, or right
9
      against, the Defendant Assets must file a claim, signed under penalty
10
      of perjury, identifying the specific assets claimed, the claimant,
11
12    and stating the claimant’s interest in the assets in the manner set

13    forth in Rule G(5) of the Supplemental Rules.          Any such claim must
14    also be served on Trial Attorney Joshua Sohn, U.S. Department of
15
      Justice, 1400 New York Ave., NW, 10th Floor, Washington DC, 20005.                In
16
      no event may such claim be filed later than thirty-five (35) days
17
      after the date the notice of the Complaint is sent, or if applicable,
18
19    no later than sixty (60) days after the first day of publication on

20    an official internet government forfeiture site.
21
            In addition, any person having filed such a claim must also file
22
      an answer to the Verified Complaint not later than 21 days after the
23
      filing of the claim, with a copy thereof sent to Trial Attorney
24
25    Joshua Sohn at the address above.        Upon failure to file a

26    ///
27    ///
28    ///


                                               3
     Case 2:20-cv-08466-DSF-PLA Document 9-1 Filed 09/21/20 Page 4 of 4 Page ID #:329



1
2     verified statement of interest and answer, default may be entered
3
      pursuant to Rule 55(a), Federal Rule of Civil Procedure, and seizure
4
      and condemnation may proceed as sought by plaintiff in its Complaint.
5
6
7     Dated this _____ day of _____________, 2020
8
9                                              _________________________________
                                               UNITED STATES DISTRICT JUDGE
10
      PRESENTED BY:
11
      DEBORAH CONNOR
12    Chief, MLARS
      United States Department of Justice
13    WOO S. LEE
      BARBARA Y. LEVY
14    JOSHUA L. SOHN
      Criminal Division
15    U.S. Department of Justice
16
17     /s/ Joshua L. Sohn
      JOSHUA LEE SOHN
18    Trial Attorney
19
      Attorneys for Plaintiff
20    UNITED STATES OF AMERICA

21
22
23
24
25
26
27
28



                                               4
